Case: 4:20-cr-00531-HEA-PLC Doc. #: 66 Filed: 07/23/21 Page: 1 of 3 PageID #: 235




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                   Plaintiff,                )
                                             )
v.                                           )      Case No. 4:20CR531 HEA
                                             )
LARRY VAUGHN RICHARDSON,                     )
                                             )
                   Defendant.                )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on the Report and Recommendation of

Magistrate Judge Patricia L Cohen, addressing Defendant’s pro se “Motion for

Abatement” [Doc. No. 27] and Defendant’s pro se “First Amendment [sic] Petition

for Abatement” [Doc. No. 47]. In her May 13, 2021 Report and Recommendation,

Judge Cohen recommended that the Defendant’s motions be denied. Defendant has

filed a written objection to this recommendation. For the reasons set forth below,

the Court adopts Judge Cohen’s recommendation.

                                LEGAL STANDARD

      When a party objects to the magistrate judge’s report and recommendation,

the Court must conduct a de novo review of the portions of the report, findings, or

recommendations to which the party objected. See United States v. Lothridge, 324

F.3d 599, 600 (8th Cir. 2003) (citing 28 U.S.C. § 636(b)(1)(A)). Where it has been
Case: 4:20-cr-00531-HEA-PLC Doc. #: 66 Filed: 07/23/21 Page: 2 of 3 PageID #: 236




shown that the magistrate judge’s order is clearly erroneous or contrary to law, the

Court may reconsider the matter. 28 U.S.C. §636(b)(1)(A). Pursuant to 28 U.S.C. §

636(b)(1)(C), the Court reviews the findings of the magistrate de novo. The Court

has reviewed the entire record for this purpose.

                                  DISCUSSION

      In her Report and Recommendation, Judge Cohen addresses Defendant’s

claim to be a sovereign citizen, in which Defendant claims to not be subject to the

Court’s jurisdiction. Judge Cohen thoroughly discusses this claim and relies on

previous authority of various courts to conclude Defendant’s claims are baseless

and completely without merit. The law discussed in the Report and

Recommendation specifically rejects Defendant’s claims. Defendant has presented

no authority to overcome the well-articulated and reasoned conclusions of Judge

Cohen. Defendant’s objections are overruled.

                                    Conclusion

      Judge Cohen’s conclusions are based on sound legal analysis. The Court

agrees with Judge Cohen’s conclusions in their entirety. The Recommendation is

adopted in toto.

      Accordingly,




                                          2
Case: 4:20-cr-00531-HEA-PLC Doc. #: 66 Filed: 07/23/21 Page: 3 of 3 PageID #: 237




      IT IS HEREBY ORDERED that Defendant’s pro se “Motion for

Abatement” [Doc. No. 27] and Defendant’s pro se “First Amendment [sic] Petition

for Abatement” [Doc. No. 47], are DENIED.

      Dated this 23rd day of July, 2021.




                                ________________________________
                                  HENRY EDWARD AUTREY
                                UNITED STATES DISTRICT JUDGE




                                           3
